Title: To George Washington from Richard Peters, 3 July 1781
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War office July 3d 1781
                  
                  We have the Honour to transmitt a Copy of a Memorial relative to the Promotions in the Pennsilvania Regiment of Artillery & previous to our making a Report to Congress we beg the Favour of your Excellency’s Opinion thereupon.  We have the Honour to be with the greatest Respect & Esteem your very obed. Servants
                  
                     Richard Peters
                     By order
                     
                  
                Enclosure
                                    
                     
                        Philadelphia June 29th 1781
                     
                     The Honorable the Congress of the United States
                     The Memorial of the Captains and Subalterns, Officers of the Pennsylvania Regiment of Artillery—most respectfully sheweth 
                     That in consequence of an Arrangement of the Artillery by General Knox, and a Letter from his Excellency General Washington, the Board of War has made out Commissions for two officers from other Artillery Regiments to fill up the vacancies late occasioned in ours by the Resignation of Colo. Thomas Proctor.
                     We complain the greatest Injustice is done us in the above Instance, which must appear by the following Resolves—vizt
                     "In Congress Sepr 16: 1776—Resolved; that the Appointment of all Officers & the filling up Vacancies (except General Officers) be left to the Government of the Several States.
                     Novr 24th 1778—Whereas it will be for the Benefit of the Service that some Rule of Promotion be established—therefor Resolved
                     That in all future Promotions, officers rise Regimentally to the Rank of Captains, and thence in the Line of the State to the Rank of Colonel.
                     October 3d 1780  Resolved, that the several States furnish the following Quotas—vizt Pennsylvania Six Regiments of Infantry, one of Artillery.
                     May 25th 1781—Resolved that Promotions in the Cavalry and Artillery be Regimental to the Rank of Commanding Officer inclusive.
                     Also the Confederation of the United States, Article 7th  "When Land Forces are raised by any State for the Common Defence, all Officers of, or under the Rank of, Colonel shall be appointed by the Legislature of each State respectively by whom such Forces shall be raised or in such Manner as such State shall direct, and all Vacancies shall be filled up by the State which first make the appointment.
                     Article 9th  Each State shall appoint the Regimental Officers.
                     Article 13th  And the Articles of this Confederation shall be inviolably observed."
                     We therefore pray Congress to prevent the unjust Preferment of those Officers to the Vacancies in our Regiment and that the Promotions take place agreeable to the above Rules established by your Honble House.  Signed at the request and in the Behalf of the Officers
                     
                        Andrew Porter Capt.
                        Penna. Regt Artillery
                     
                     
                        Copy
                     
                  
                  
               